 In the Matter Of WESTERN PIPE AND STEEL COMPANY OF CALIFORNIAandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS, WELDERS AND HELPERS OF AMERICA, A. F. OF L.In the Matter Of WESTERN PIPE AND STEEL COMPANY OF CALIFORNIA-andSTEELWORKERS ORGANIZING COMMITTEECases Nos. R-1568 and R-1569, respectivelyORDER PERMITTING WITHDRAWAL OF PETITIONSJanuary 16, 1940Petitions pursuant to Section 9 (c) of the Act having been filed inthe above-entitled case, a hearing having been duly held before aTrial Examiner duly designated, the Board on November 20, 1939,having issued a Decision and Direction of Elections,' and on Decem-ber 21,1939, having issued an Amendment to Direction of Electionsand, thereafter, SteelWorkers Organizing Committee and Interna-tional Brotherhood of Boilermakers, Iron Ship Builders, Weldersand Helpers of America having requested permission to withdrawtheir said petitions and San Francisco Lodge No. 68, InternationalAssociation of Machinists; Local 617, International Brotherhood ofElectricalWorkers; and' International Hod Carriers, Building andCommon Laborers Union of America, No. 389, having requested thatthe scheduled elections not be held and that the proceedings be discmissed,and the Board having duly considered the matter,-IT IS HEREBY ORDEREDthat the requests of the petitioners for per-missionto withdraw their petitions be, and they hereby are, grantedand the aforesaidcasebe, and it hereby is, closed.117 N. L.R. B. 942.218 N.L. R. B. 476.19 N. L.R. B., No. 68.606